I dissent.
The property of municipal corporations is exempted, by Art. VII of the constitution, from taxation. By reason of that constitutional provision, it is not within the power of the legislature to levy a direct tax on the property itself. It logically follows that the legislature is without power to tax the right to use the property or to tax the method utilized by the municipal corporation in acquiring the property.
The bonds issued for the purpose of obtaining funds for the construction and maintenance of the municipal utilities were authorized by statute. The revenues derived from the operation of the utilities are pledged for the payment of those bonds and the interest thereon. *Page 619 
The revenues from the utilities are placed, as the statute requires, in a special fund created for that purpose. The municipal corporation becomes a trustee for that fund for the purpose of paying the bonds. The state may not impair that bonded obligation by diversion of the pledged funds for tax purposes or for any other purpose.
I am still of the view expressed in the minority opinion inCascade Telephone Co. v. Tax Commission, 176 Wash. 616,30 P.2d 976, that the governor's veto of § 2 1/2 was void.